19-1637
     Hossain-Manik v. Garland
                                                                                   BIA
                                                                           A208 680 439
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 10th day of March, two thousand twenty-two.
 5
 6   PRESENT:
 7            ROSEMARY S. POOLER,
 8            MICHAEL H. PARK,
 9            WILLIAM J. NARDINI,
10                 Circuit Judges.
11   _____________________________________
12
13   TOFAJJAL         HOSSAIN-MANIK, AKA
14   TOFAJJAL         HOSSAIN MANIK, AKA
15   TOFAJJAL         HOSSAINMANIK, AKA
16   TOFAJJAL         MANIK,
17                    Petitioner,
18
19                     v.                                        19-1637
20                                                               NAC
21   MERRICK B. GARLAND, UNITED
22   STATES ATTORNEY GENERAL,
23            Respondent.
24   _____________________________________
25
26   FOR PETITIONER:                   Patrick Crowley, Esq., New York,
27                                     NY.
28
29   FOR RESPONDENT:                   Joseph H. Hunt, Assistant
30                                     Attorney General; Margaret Kuehne
31                                     Taylor, Senior Litigation Counsel;
32                                     Katherine S. Fischer, Trial
33                                     Attorney, Office of Immigration
 1                                  Litigation, United States
 2                                  Department of Justice, Washington,
 3                                  DC.
 4
 5         UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review

8    is DENIED.

9          Petitioner Tofajjal Hossain-Manik, a native and citizen

10   of Bangladesh, seeks review of an April 29, 2019 decision of

11   the BIA denying his motion to reconsider.             In re Tofajjal

12   Hossain-Manik, No. A 208 680 439 (B.I.A. Apr. 29, 2019).             We

13   assume the parties’ familiarity with the underlying facts and

14   procedural history in this case.

15         We find no abuse of discretion in the BIA’s denial of

16   Hossain-Manik’s motion for reconsideration.              See Jian Hui

17   Shao v. Mukasey, 546 F.3d 138, 173 (2d Cir. 2008).            A “motion

18   [to reconsider] shall specify the errors of law or fact in

19   the   previous   order   and   shall   be    supported   by   pertinent

20   authority.”      8 U.S.C. § 1229a(c)(6)(C); see also 8 C.F.R.

21   § 1003.2(b)(1).     A motion to reconsider “is a request that

22   the Board reexamine its decision in light of additional legal

23   arguments, a change of law, or perhaps an argument or aspect

24   of the case which was overlooked.”          Jin Ming Liu v. Gonzales,

                                       2
 1   439 F.3d 109, 111 (2d Cir. 2006) (internal quotation marks

 2   omitted).     If the movant asserts a change in the law, he must

 3   also show how that change “materially affects” the outcome of

 4   his case.   In re O-S-G-, 24 I. & N. Dec. 56, 58 (B.I.A. 2006).

 5   The BIA does not abuse its discretion by denying a motion to

 6   reconsider where the motion merely repeats arguments that the

 7   BIA has previously rejected.          Jin Ming Liu, 439 F.3d at 111.

 8        Hossain-Manik asked the BIA to reconsider the adverse

 9   credibility      determination   in     light   of   Hong    Fei    Gao    v.

10   Sessions, 891 F.3d 67 (2d Cir. 2018), in which we cautioned

11   the agency about relying on omissions in an asylum applicant’s

12   initial   statements     where   those     omissions   did    not   create

13   inconsistency.        Id.   at   82.       Hossain-Manik      failed      to

14   demonstrate how Hong Fei Gao, which was decided four days

15   before the BIA’s previous decision in his case, materially

16   impacted the outcome.       In re O-S-G-, 24 I. & N. Dec. at 58.

17   Although the adverse credibility determination relied, in

18   part, on Hossain-Manik’s omission of threatening phone calls

19   from his personal statement, the agency also relied on three

20   inconsistencies between his statement, documentary evidence,

21   and testimony regarding when Hossain-Manik became interested

22   in   politics,    what   injuries     he   sustained   in    one    of    two

                                         3
 1   assaults, and whether his father was assaulted before or after

 2   Hossain-Manik left Bangladesh.        The BIA did not err in

 3   concluding that these inconsistencies, which relate to the

 4   political opinion at the basis of his claim, one of only two

 5   assaults, and the timeline of events were sufficient grounds

 6   for   the    adverse   credibility   determination   absent   the

 7   omission.     See Likai Gao v. Barr, 968 F.3d 137, 145 n.8 (2d

 8   Cir. 2020) (“[E]ven a single inconsistency might preclude an

 9   alien from showing that an IJ was compelled to find him

10   credible. Multiple inconsistencies would so preclude even

11   more forcefully.”).     Thus, we find no abuse of discretion in

12   the BIA’s conclusion that Hong Fei Gao did not warrant a grant

13   of reconsideration.     In re O-S-G-, 24 I. & N. Dec. at 58.

14   Hossain-Manik’s motion otherwise reiterated arguments raised

15   on appeal, which are not proper grounds for a reconsideration

16   motion.     See Jin Ming Liu, 439 F.3d at 111.

17         For the foregoing reasons, the petition for review is

18   DENIED.     All pending motions and applications are DENIED and

19   stays VACATED.

20                                 FOR THE COURT:
21                                 Catherine O’Hagan Wolfe,
22                                 Clerk of Court



                                     4